DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment/Arguments to 16/334,379 filed on 3/31/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/21, 3/3/21 and 7/1/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das (US 6,493,924) in view of Blatchley (US 2016/0361975).


Regarding claim 12, Das teaches: 
A motor (Figs. 1-4: brushless DC motor) including stator windings (stator 3 includes three windings 52, 54, 56),
A motor driving device (Figs. 1-4) that drives the motor
 a connection switching unit (switching means 65) that includes a mechanical switch ( switching means 65 includes switches) connected to the stator windings and an excitation coil (switching means 65 connected to stator windings 52, 54, 56 and an excitation coil where switching signal is acted upon) opening or closing the mechanical switch by being energized or non-energized with excitation current and switches connection condition of the stator windings to either of star connection and delta connection by opening or closing the mechanical switch (col. 4 ll. 38-52: switching means 65 configured to selectively connect stator winding  in the wye connection in Fig. 2 and in the delta connection in Fig. 3); and
Das teaches a drive 44 where drive signals sources 45, 47 and 49 output respectively lines 46, 48, 49 to the stator winding, wherein 
the stator windings include a first open winding, a second open winding and a third open winding (the stator windings include open windings, i.e. winding open to different configurations, wye and delta), 
the first open winding has a first winding terminal connected to the drive (col. 4 ll. 20-26: first terminal of winding 52 has a first terminal connected to the first drive source 45) and a second winding terminal connected to the connection switching unit (col. 4 ll. 20-26: the second terminal of the first winding connected to point 60 of the switching means 65),
 the second open winding has a third winding terminal connected to the drive (col. 4 ll. 20-26: third terminal of winding 54 connected to the second drive source 47) and a fourth winding terminal (col. 4 ll. 20-26: the fourth terminal of the second winding connected to point 62 of the switching means 65),
 the third open winding has a fifth winding terminal connected to the drive (col. 4 ll. 20-26: fifth terminal of winding 56 connected to the third drive source 49)  and a sixth winding terminal connected to the connection switching unit (col. 4 ll. 20-26: the sixth terminal of the third winding connected to point 64 of the switching means 65), and 
the connection switching unit 
switches the connection condition of the stator windings to the star connection by connecting the second winding terminal of the first open winding, the fourth winding terminal ofSerial No. 16/334,379Attorney Docket No. 129I_043_TN the second open winding and the sixth winding terminal of the third open winding together when the excitation coil is not energized with the excitation current (col. 4 ll.39-48: switching means 65 is configured to selectively connect stator winding 52, 54, 56 in the wye connection in Fig. 2 and col. 4 ll. 21-26:  the fig. 2 shows the switching means 65 and the  windings configured in the wye connection. The second terminal of each of the three winding 52, 54, 56 are connected to the points 60, 62, 64 which are all tied together , i.e. common ; here the second terminal of winding 52 is interpreted as second winding of the first open winding, the second terminal of the winding 54 interpreted as the fourth winding terminal of the second open winding and the second terminal of the winding 56 interpreted as the sixth winding terminal of the third open winding, when the switching signal is sent from the drive controller to switching means 65 via lie 59; the switching signal enables control of switching means 65 to change the configuration of the windings from the wye connection to delta connection and vice versa see col. 4 ll.43-48; switching means has a ‘NO’ terminal and since line 8 mentions a microprocessor, it can be designed/ programmed accordingly), and 
switches the connection condition of the stator windings to the delta connection by connecting the second winding terminal of the first open winding, the fourth winding terminal of the second open col. 4 ll.41-48: switching means 65 is configured to selectively connect stator winding 52, 54, 56 in the delta  connection in Fig. 3 and col. 4 ll. 27-37:  the fig. 3 shows the switching means 65 and the  windings configured in the delta connection. The first terminal of each of the three winding 52, 54, 56 has a first terminal connected to the first, second and third drive signal sources respectively; here the first terminal of winding 52 is interpreted as second winding of the first open winding, the first terminal of the winding 54 interpreted as the fourth winding terminal of the second open winding and the first terminal of the winding 56 interpreted as the sixth winding terminal of the third open winding, when the switching signal is sent from the drive controller to switching means 65 via lie 59; the switching signal enables control of switching means 65 to change the configuration of the windings from the wye connection to delta connection and vice versa see col. 4 ll. 43-48; switching means has a ‘NO’ terminal and since line 8 mentions a microprocessor, it can be designed/ programmed accordingly).
  	Das doesn’t explicitly teach:
 an air conditioner raising a revolution speed of the motor depending on a temperature difference between an indoor temperature and a set temperature, 
a compressor, 
an inverter that supplies AC drive voltages to the stator windings.
	However, Blatchley teaches an air conditioner system that includes a compressor that has its own dedicated motor to control its speed; the operating speed of the compressor can be reduced in response to the outlet pressure exceeding an ambient-temperature-based variable threshold, thus speed of the motor depending on a temperature difference between an indoor temperature and a set temperature (abstract and para 0004-0005), and an inverter 24 that supplies AC drive voltages to stator windings of the motor 12.


Regarding claim 13, Das teaches: 
The motor driving device according to claim 12, wherein 
the mechanical switch includes a first relay, a second relay and a third relay (switching means/relay 65 has first relay, second relay and third relay), 
the first relay has a first terminal connected to the drive (Fig. 2 shows a first relay where the first terminal is connected to drive signal unit 48) a second terminal (a second terminal), and a third terminal connected to the second winding terminal of the first open winding and connected to one of the first terminal and the second terminal (Fig. 20 shows such configuration),
 the second relay has a fourth terminal connected to the drive, a fifth terminal connected to the second terminal, and a sixth terminal connected to the fourth winding terminal of the second open winding and connected to one of the fourth terminal and the fifth terminal (Fig. 20 shows such configuration), 
the third relay has a seventh terminal connected to the drive, an eighth terminal connected to the second terminal and the fifth terminal, and a ninth terminal connected to the sixth winding terminal of the third open winding and connected to one of the seventh terminal and the eighth terminal (Fig. 20 shows such configuration), and
 the connection switching unit switches the connection condition of the stator windings to the star connection by connecting the second terminal and the third terminal together, connectingSerial No. 16/334,379Attorney Docket No. 129I_043_TN the fifth  (col. 4 ll.39-48).  
Regarding claim 14, Das teaches: 
The motor driving device according to claim 13, wherein the connection switching unit switches the connection condition to the delta connection by connecting the first terminal and the third terminal together, connecting the fourth terminal and the sixth terminal together, and connecting the seventh terminal and the ninth terminal together (col. 4 ll. 27-48).  


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das (US 6,493,924) in view of Blatchley (US 2016/0361975) further in view of Kurokawa (JP 63206195A).

Regarding claim 15, none of Das nor Blatchley explicitly teach:
wherein: 
the mechanical switch includes a first relay, a second relay, a third relay, a fourth relay, a fifth relay and a sixth relay, 
the first relay has a first terminal connected to the inverter and a second terminal connected to the second winding terminal of the first open winding,
 the second relay has a third terminal and a fourth terminal connected to the second winding terminal of the first open winding, 
the third relay has a fifth terminal connected to the inverter and a sixth terminal connected to the fourth winding terminal of the second open winding,
 the fourth relay has a seventh terminal connected to the third terminal and an eighth terminal connected to the fourth winding terminal of the second open winding,

 Serial No. 16/334,379Attorney Docket No. 129I_043_TN the sixth relay has an eleventh terminal connected to the third terminal and the seventh terminal and a twelfth terminal connected to the sixth winding terminal of the third open winding, and 
the connection switching unit switches the connection condition of the stator windings to the star connection by setting the first terminal and the second terminal in an open state, setting the fifth terminal and the sixth terminal in the open state, setting the ninth terminal and the tenth terminal in the open state, setting the third terminal and the fourth terminal in a closed state, setting the seventh terminal and the eighth terminal in the closed state, and setting the eleventh terminal and the twelfth terminal in the closed state.  
	However, Kurokawa teaches sixth relays in Figs. 1-2 wherein all the six relays are interconnected and connected to the six winding terminals and the connection switching 16/17 switch the connection condition of the winding to the star connection.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the six relays of Kurokawa instead of the three relays of Das in order to prevent heating of the relays as a result of using small number of components.

Regarding claim 16, none of Das nor Blatchley explicitly teach:
wherein the connection switching unit switches the connection condition of the stator windings to the delta connection by setting the first terminal and the second terminal in the closed state, setting the fifth terminal and the sixth terminal in the closed state, setting the ninth terminal and the tenth terminal in the closed state, setting the third terminal and the fourth terminal in the open state, setting 
However, Kurokawa teaches sixth relays in Figs. 1-2 wherein all the six relays are interconnected and connected to the six winding terminals and the connection switching 16/17 switch the connection condition of the winding to the delta connection.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the six relays of Kurokawa instead of the three relays of Das in order to prevent heating of the relays as a result of using small number of components.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das (US 6,493,924) in view of Blatchley (US 2016/0361975) further in view of Yamakawa (US 2015/0168033).

Regarding claim 17, Das teaches: 
The motor driving device according to claim 12, further comprising
 a control unit that controls the connection switching unit and the drive, (col. 4 ll. 8-10: there’s a microprocessor interpreted as a control unit. And col. 4 ll. 43-48 teaches a switching signal through line 59 enabling control of switching means).
	None of Das nor Blatchley don’t explicitly teach an inverter controlled by a control unit, wherein the control unit makes the connection switching unit performs the switching of the connection condition while the driving of the motor is stopped.
	However, Yamakawa teaches in Fig. 20 an inverter 9 controlled by an inverter control unit 10. The inverter control unit 10 controls the connection switching unit 33 a. Further, in Fig. 19 and [0097] it is stated that the step 1 is while the compressor is stopped, therefore when the driving of the motor is 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control unit, inverter and motor of Yamakawa into the combined motor drive system of Das and Blatchley in order to provide AC voltage for the motor and to control using the pulse width modulation control. 

Regarding claim 18, Das nor Blatchley don’t explicitly teach: 
wherein the control unit makes the connection switching unit switch the connection condition to the delta connection before startup of the motor.  
However, Yamakawa teaches wherein the control unit makes the connection switching unit switch the connection condition to the delta connection before startup of the motor ([0098]: step S2 to delta connection after S1, before the startup of the motor.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control unit making the control switching to the delta connection before the startup of the motor of Yamakawa into the combined motor drive system of Das and Blatchley in order to efficiently control the motor.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 (feature (A) described in Applicant’s remark section) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-270-7279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        7/26/21
/KAWING CHAN/Primary Examiner, Art Unit 2846